       Case 1:20-cv-11420-RGS Document 6 Filed 09/29/20 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


                    CIVIL ACTION NO. 2o-11420-RGS


                          JOANNA M. SNYDER

                                     v.

  WELLPATH, LLC; DR. GAFFAR; GRACE MUTURI; DANA RABEROV;
   JOHN DEAN; JASON COGOLI; KRISTIE LADOUCEUR; TAYLOR
    MACLELLAN; KYLE PELLITIER; JANE DOE; AND JOHN DOE



                                 ORDER

                           September 29, 2020

     On July 27, 2020, Joanna M. Snyder (“Snyder”), an inmate in custody

at MCI-Framingham, filed a pro se complaint with several pleadings

including an Application to Proceed in District Court Without Prepaying

Fees or Costs (“Application”). See Docket Nos. 1-3.

     On August 14, 2020, Snyder’s Application was denied and she was

ordered, among other things, to file a renewed Application accompanied by

a copy of her prison account statement. See Docket No. 5. The order stated

that failure of Snyder to comply will result in the dismissal of this action

without prejudice. Id.
        Case 1:20-cv-11420-RGS Document 6 Filed 09/29/20 Page 2 of 2



      To date, Snyder has not responded to the court’s August 14, 2020

Memorandum and Order and the time to do so has expired. "A district court,

as part of its inherent power to manage its own docket, may dismiss a case

sua sponte for any of the reasons prescribed in Fed. R. Civ. P. 41(b)."

Cintron-Lorenzo v. Departamento de Asuntos del Consumidor, 312 F.3d

522, 525-26 (1st Cir. 2002). "Lack of diligent prosecution is such a reason."

Id.

      Accordingly, for the failure to comply with the August 14, 2020

Memorandum and Order, this action is hereby DISMISSED WITHOUT

PREJUDICE.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns
                                   UNITED STATES DISTRICT JUDGE




                                     2
